This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STACEY ATWELL,

 3          Peitioner-Appellant,

 4 v.                                                                                   NO. 35,868

 5 TRAVIS ATWELL,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Daniel A. Bryant, District Judge

 9 John D. Wheeler & Associates, P.C.
10 Gail W. Brownfield
11 Alamogordo, NM

12 for Appellant

13 Travis Atwell
14 Williamsburg, NM

15 Pro Se Appellee

16                                 MEMORANDUM OPINION

17 VANZI, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:


 9 _________________________________
10 M. MONICA ZAMORA, Judge


11 _________________________________
12 J. MILES HANISEE, Judge




                                           2